Citation Nr: 1502718	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a respiratory disability.  

2. Entitlement to a disability rating in excess of 20 percent for service-connected residuals of hallux valgus deformity of the first toe, status-post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status-post arthroplasty of the fifth interphalangeal joint (right foot disability), to include extraschedular consideration.  

3. Entitlement to a disability rating in excess of 10 percent for service-connected residuals of hallux valgus deformity of the first toe, status-post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status-post arthroplasty of the fifth interphalangeal joint (left foot disability), to include extraschedular consideration.  

4. Entitlement to a disability rating in excess of 10 percent for service-connected hyperkeratotic lesions at the interphalangeal joint of the right great toe and metatarsal head of the right fifth toe (hyperkeratotic lesions of the right great and fifth toes), to include extraschedular consideration.  

5. Entitlement to a disability rating in excess of 10 percent for service-connected hyperkeratotic lesions at the interphalangeal joint of the left great toe and metatarsal head of the left fifth toe (hyperkeratotic lesions of the left great and fifth toes), to include extraschedular consideration.  

6. Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to December 2001, January 2002 to June 2002, and October 2002 to March 2003.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The April 2008 rating decision continued the 10 percent disability ratings for hyperkeratotic lesions of the right and left great and fifth toes, and denied service connection for bronchial asthma.  The July 2009 rating decision continued the 10 percent disability ratings for the right and left foot disabilities.  

In an April 2011 decision, the Board granted an increased rating of 20 percent, but no higher, for the service-connected right foot disability, denied increased ratings for the left foot disability and hyperkeratotic lesions of the right and left great and fifth toes, and denied service connection for bronchial asthma.  The Board also remanded the issue of entitlement to a TDIU for further development.  The April 2011 grant of a 20 percent rating for the right foot disability was implemented by the RO in a June 2011 rating decision

In a February 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a February 2012 joint motion for partial vacatur and remand (JMPVR), vacated the Board's decision pertaining to the claims for entitlement to ratings in excess of 10 percent for the left foot disability and hyperkeratotic lesions of the bilateral great and fifth toes, and service connection for bronchial asthma, and remanded these claims for compliance with the JMPVR.  

In December 2012, the Board remanded the claim, in accordance with the February 2012 JMPVR, to include obtaining VA treatment records, and obtaining VA examination and medical opinion.  There has been substantial compliance with the requested development with regard to the service connection claim for a respiratory disability.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

The issues of entitlement to increased ratings and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



FINDING OF FACT

The preponderance of the evidence shows that the Veteran's respiratory disability is not related to service or to an incident of service origin.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

The notice requirements were met in this case by letters sent to the Veteran in August 2007, July 2008, and March 2009.  These letters advised the Veteran of the information necessary to substantiate her claim and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was most recently readjudicated in an August 2014 supplemental statement of the case (SSOC).  Thus, there was no deficiency in notice and a harmless error analysis is not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.  

Additionally, the Veteran was afforded VA medical examinations in April 2014 to determine the nature and etiology of her claimed asthma disability.  The opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and reviewed the Veteran's assertions.  Finally, the examiners laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board concludes that the VA examinations are adequate to rate the disability.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.  

Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals. 38 C.F.R. § 3.380

For claims filed after June 9, 1998, 38 U.S.C.A. § 1103 as implemented by 38 C.F.R. § 3.300, bars service connection for respiratory disability resulting from tobacco use during service. The Veteran filed his claim after June 9, 1998 and therefore any respiratory disease or condition that resulted from his tobacco use during service is specifically excluded from service connection. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

The service treatment records show that in November 2001 the Veteran was treated because she could not catch her breath.  She had 3 visits over 1 week for symptoms of exercise-related chest pain, shortness of breath, weakness, dizziness, and faint wheezing.  However, in another November 2001 treatment record, pulmonary function tests, including a histamine challenge test for asthma, were performed and were normal.  It was noted that she completed smoking 9 months prior to treatment.  The Veteran was prescribed Flovant and Albuterol at that time.  A July 2002 treatment record reflects the Veteran was treated for complaints of chest pain, nausea, vomit, and diarrhea.  A normal physical examination of the chest was noted, and there was no mention made of asthma/respiratory infection.  A June 2003 Report of Medical History reveals that the Veteran reported a medical history of shortness of breath, chronic or frequent colds, sinusitis, allergic rhinitis, asthma, and chronic cough; however, physical examination was normal at that time.  

A May 2004 VA treatment record shows the Veteran denied shortness of breath and asthma.  In August 2005, she was treated for a cold.  She complained of symptoms of productive cough with greenish yellow mucous, and congested sinuses, among other things, and reported experiencing these symptoms for the previous two months.  Another August 2005 VA treatment record indicates the Veteran reported that she had a cough for 2 months, which began 2 months prior.  The treating practitioner noted that the Veteran was a smoker, had no history of asthma, chronic obstructive pulmonary disease, or respiratory disease.  The practitioner noted that the Veteran had a normal chest X-ray in July 2005.  On physical examination, the lungs were noted as clear, although the throat had mild erythema.  In January 2006 the Veteran was again treated for an upper respiratory infection.  

An April 2014 VA respiratory examination report shows the Veteran was a chronic smoker, including in service, from 1990 to 2013, with several quit periods of a few months and one of 3 years after the birth of her daughter.  The Veteran denied a family history of asthma/allergies-atopy/chronic obstructive pulmonary disease.  She denied experiencing any respiratory problems until 2001 during basic training.  She described symptoms of chest pain, dyspnea, and heart problems.  She indicated that tests at the time, including a pulmonary function test and echo heart test revealed findings of asthma.  The Veteran denied undergoing any specific treatment (inhalers) or impact/limitation upon her further training or service until she separated from service in 2003 for non-respiratory causes.  She reported that post-service she underwent treatment by a private physician, "Dr. McCain," and was prescribed occasional albuterol inhaler, nasal spray, and antibiotics, which were used sporadically over the previous 5 years.  The Veteran indicated that she was unaware of any diagnosis by Dr. McCain, and recalled never undergoing any allergist/skin testing or pulmonology specialty care.  She reported that in 2009, Dr. McCain sent her for complete pulmonary function tests and chest X-ray at a private hospital, but no specific diagnosis was made, and she never underwent repeat pulmonary function testing since then.  The examiner noted that in August 2009 a VA practitioner noted that the Veteran reported she was evaluated for chest pain by a private physician, and that she underwent an electrocardiogram and chest CT, and was told that she had anxiety.  The examiner observed that at VA the Veteran was not diagnosed with asthma, chronic bronchitis, or allergies/sinusitis, but was diagnosed with upper respiratory infection and tobacco use.  The examiner noted that the Veteran was treated by brief antibiotics given for diagnosis of sinusitis or bronchitis in May 2011, September 2012, and February 2014, with all examinations documenting clear lungs at the time.  VA only dispensed albuterol in February 2014.  

On physical examination the examiner noted the Veteran was a non-obese female, with no cough/wheezing/dyspnea/hoarseness/sniffle during a brief walk in the clinic and on interview during the examination.  Respiratory auscultation was clear on multiple deep and several forced exhalations.  A chest X-ray performed in March 2012 revealed normal findings except for focal, calcified, right hilar lymph nodes.  The examiner opined that it was less likely than not that the diagnosed episodic bronchitis infection with self-reported wheezing was related to in-service events or illness.  The examiner explained that lower respiratory symptoms noted in service in November 2001 and July 2002 were thoroughly evaluated, including challenge pulmonary function testing for evidence of occult asthma; however, no diagnosis and no treatment or duty limitation ever was required.  The examiner noted that upper respiratory symptoms, diagnosed as allergic rhinitis, were evaluated by the examiner on the day of the examination, but opined that it was more likely that respiratory symptoms then, and sporadically as described in years since, are related to occasional infections for which the Veteran was clearly more at risk from tobacco use.  

An April 2014 VA larynx and pharynx examination report shows that the Veteran was diagnosed with non-allergic vasomotor rhinitis since April 2014.  The examiner noted that allergic rhinitis was established during basic training in service, and that all rhino sinus symptoms over the years since then had been mild, intermittent, and non-seasonal, with no specific environmental triggers.  The Veteran was never evaluated by an ear nose and throat specialist, or by an allergist using imaging or testing.  She never required more than symptomatic, brief antibiotic courses and as needed nasal steroids.  The Veteran denied chronic congestion, drainage or purulence, sinus headaches, or seasonal pattern to upper airway symptoms.  The examiner opined that it was less likely than not that the currently diagnosed mild, non-allergic rhinitis was related to any in-service events or illness, including the allergic rhinitis diagnosed in November 2001.  The examiner explained that the Veteran's rhino sinus symptoms had always been mild, briefly episodic, infrequent, and not limiting to her military or post-military employment activities in any way.  The examiner noted that if there was an allergic rhinitis diagnosis existing prior to service, it was clearly never exacerbated by service.  The examiner explained that there was no evidence or history of any diagnosis of allergic rhinitis in many years since the Veteran's separation from service in 2003.  The examiner opined that it was more likely that mild symptom episodes, including infrequent sinus infections, were related to cigarette smoking.  

The Board finds the April 2014 VA examinations to be highly probative as to the nature and etiology of the Veteran's claimed respiratory disability.  The opinions are informed by thorough review and analysis of the Veteran's service treatment records, and in-service and post-service respiratory treatment.  Further, they reflect clear and unequivocal conclusions regarding the relationship between the Veteran's respiratory disability and her active duty.  Finally, the examiners explained that the Veteran's treatment for respiratory problems during service were thoroughly evaluated, including challenge pulmonary function testing for evidence of occult asthma; however, no diagnosis and no treatment or duty limitation ever was required.  The Veteran's rhino sinus symptoms had always been mild, briefly episodic, infrequent, and not limiting.  Moreover, the examiners determined that the Veteran's current respiratory disability was more likely related to her history of smoking which is not a valid basis for awarding VA compensation benefits. 38 C.F.R. § 3.300.   This reasoning adequately shows that the conclusions are supported by the relevant and material information.  In short, the April 2014 opinions are factually accurate, fully articulated, and based on sound reasoning. Thus, they carry significant probative weight.  See Nieves-Rodriguez v. Peake, 22. 295 (2008).  Finally, the opinions are bolstered by the fact that the Veteran's lung symptoms were not noted in the record until 2 to 3 years after her separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the Veteran's statements made in support of her claim, including her belief that she has a current respiratory disability related to service.  However, she has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the respiratory disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements are not competent evidence of a medical nexus between her respiratory disability and a period of active service.  

In sum, the Board finds that the most probative evidence fails to link the Veteran's respiratory disability to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for this disability is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a respiratory disability is denied.  



REMAND

In the December 2012 Board remand, the Board ordered that the AOJ consider referring the Veteran's service-connected bilateral feet and hyperkeratotic lesions of the bilateral great and fifth toes disabilities for extraschedular consideration; however the AOJ failed to do so in the August 2014 SSOC.  The Board cannot assign an extraschedular rating in the first instance.  38 C.F.R. § 3.321(b).  Referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the assignment of an extraschedular rating is warranted for the Veteran's service-connected bilateral feet and hyperkeratotic lesions of the bilateral great and fifth toes disabilities.  If it is found that an extraschedular rating is not warranted, then the RO must consider separating ratings for the chronic disorders associated with the Veteran's service-connected bilateral feet and hyperkeratotic lesions of the bilateral great and fifth toes disabilities.  Thus, the Board must regrettably send the case back to the RO to continue its compliance with the Board's December 2012 remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2014, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) (VA Form 21-4142), and requested that private treatment records be obtained from "Dr. Robert Duddy."  Also, a VA Form 27-0820, Report of General Information (VA Form 27-0820), dated in April 2014, shows the Veteran reported that she was authorized fee basis treatment by "John Metzler," an orthopedic surgeon.  She indicated that her appointment with him was scheduled to take place in May 2014.  The RO indicated it was going to obtain these records; however, related records are not on file.  On remand, appropriate should be taken to associate these records with the claims file.  

The Board acknowledges that on VA feet examination in April 2014 the Veteran reported that she was employed by the USPS.  However, there were periods of unemployment during the appeal period.  Thus, as the matter of entitlement to increased ratings for the service-connected bilateral feet and hyperkeratotic lesions of the bilateral great and fifth toes disabilities on a scheduler basis and an extra-schedular basis could impact the TDIU claim, the TDIU claim is deferred pending adjudication of the Veteran's increased and extraschedular rating claims.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to identify any outstanding private or VA medical treatment she has received pertaining to her feet and toe disabilities.  Specifically, obtain medical records generated by Dr. Metzler and Dr. Duddy.  Document all attempts to obtain these records, and any response received.  If these records are unavailable, the Veteran must be notified.  

2. Refer the issues of whether extraschedular ratings for the service-connected bilateral feet and hyperkeratotic lesions of the bilateral great and fifth toes disabilities, and for a TDIU to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  

3. If the Under Secretary for Benefits or the Director of the Compensation and Pension Service finds that extraschedular ratings are not warranted, consider separate ratings for each chronic disorder associated with the Veteran's bilateral feet and hyperkeratotic lesions of the bilateral great and fifth toes disabilities.  

4. Readjudicate the claims for entitlement to increased and extraschedular ratings for the service-connected bilateral feet and hyperkeratotic lesions of the bilateral great and fifth toes disabilities as well as the claim for a TDIU.  If these claims are denied, issue the Veteran an SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


